Title: To James Madison from Richard O’Brien, 1 August 1804 (Abstract)
From: O’Brien, Richard
To: Madison, James


1 August 1804, “On board The united States frigate Constitution … 14 miles North of tripoli.” “After aiding Col. Lear to make a good Settlemt. on the annuities and Cash payment to The regency of Algrs. on the Same day of The 26th. of march I left That City of Algiers to render every Service in my power on our affairs with tunis and tripoli.
“The Purport of The audiences I and Mr. Davis had with the Pascha of tunis and his Minister on the latter End of April will give you with other Communications from Mr. Davis a detail from which you Can judge what Course That The united States Should Steer relative to Tunis.
“Permit me to Observe, That it is more the interest of Tunis to keep The peace with The U States Than it is for us to offer anything extra to induce her to a permanent and pacafic Conduct towards us—if our conduct Should Convince her (which it has) that we are affraid of her Then 8 fathoms will not Annually content or feed Their Avarice.
“Comodore Preble & Col. Lear has given you full details on this Subject and allso you Can Judge by The Purport of my Conferances and audiences with The Pascha of tripoli and his Minister on the 13th. of June what is his Views. They are very great—agreeable to The intreauging reports and letters of The french Consul at tripoli—which if They were Complied with would bring on us more extravigant in proportion from tunis and Algiers.
“We sailed from malta the 21st. ult. and on the 25th. made the land to The East of tripoli on the 27th. we anchored with our whole fleet to The No. of tripoli 3 miles and intended to Commence Bombarding The City, but the wind Commenced to blow Very fresh from the N E. and we were again Obliged to put to Sea—the weather has remained untill This evening Very Boistirous—but if it remains fine to Commence—opperations—against the City of tripoli. The Pascha aided by the advice of his Ministry and The insinuations of The Christian Consuls is very Confident of his own Strength and of Course does not apprehend we Can do him much injury—he has 19 Gunboats and Several rowboats, A Brig 2 Schooners, a Xebec and 2 other Small Corsairs—with Sundry very Strong and important Castles. To oppose This and make a requisite impresion—we have The Constitution Argus Siren Vixon Nautulas Enterprize & Scourge 2 bombards, &c. 6 Gunboats. The Vessels in general not wellmanned—and much deficient—as to Their Compliment of men—perhaps this force applied, and with The offer of 60-fathoms, we might thereby extricate the officers and Crew of The Ex-Philadelphia—this would be doing a great deal—but I have my fears, That we must have more force Then we have at present before we shall Convince tripoli That it is his interist to be at peace with The U States. He is biased up that we must finally get tired and give him the Extint of his demands. If we do we are gone in this Sea.

“It must therefore be evident to The U States that it is necessary that we Should have built The 6–74 Gun Ships a few heavy Corvettas—and 8 or 10 Schooners of 200—or 250 tons to Carry each 4–long 24 pounders & 6–24 pounders Caronades—and a 13 inch mortar to be Coppered to have 90 mariners and 10 Bombardiers. These Vessels would by throwing Bomb shells into tripoli at all times render them a City of torment—and if they intended to keep up the war they must all along The Coast abandon their Villiages—this would Bring them to Their Bearings and would be a terror of a new System of Warfare—and blockade to deter Algiers and tunis from irritating us by new—or extra demands.
“My Services Shall not be wanting to Contribute to The honor and interests of my Country. The same time I recommend to your friendly aid—and Services my wife and 4 Children at present at Malta.”
Adds in a postscript: “We shall at last be obliged to Send an adequate force—a dribling war ought not to be our System. I have my fears the Expected frigates will not arrive in time to aid us in the attack on tripoli Modern troy.”
